Citation Nr: 9923870	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  90-52 273	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 (West 1991 & Supp. 1998) 
for additional urinary tract disability as a result of 
surgery during VA hospitalization from June 23, to July 
10, 1986.  

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for additional respiratory 
disability based on hospitalization and treatment at a VA 
medical center from February 2, to 9, 1987.  

3. Entitlement to an increased rating for bilateral pes 
planus, currently rated as 50 percent disabling.  

REPRESENTATION

Appellant represented by:	Dennis P. Strong


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1942 to September 1943.  

2.	On July 15, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran died on 
February [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.




		
      BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


